Decisions of the Nebraska Court of Appeals
926	22 NEBRASKA APPELLATE REPORTS



Accordingly, the matter of child support is reversed and
remanded to the trial court with directions to recalculate child
support without granting Monica a health insurance deduc-
tion for Andrew. Further, we determine that the trial court did
not err in requiring Bryan to submit to random drug testing at
Monica’s request, but we modify the provision to provide that
it should be Bryan’s choice whether to submit to a hair follicle
drug test or a urinalysis.
	Affirmed in part as modified, and in part
	                   reversed and remanded with directions.




                     State of Nebraska, appellee, v.
                      Joshua D. Rohde, appellant.
                                    ___ N.W.2d ___

                        Filed May 26, 2015.      No. A-14-379.

 1.	 Criminal Law: Courts: Appeal and Error. In an appeal of a criminal case
     from the county court, the district court acts as an intermediate court of appeals,
     and its review is limited to an examination of the record for error or abuse
     of discretion.
 2.	 Courts: Appeal and Error. Both the district court and a higher appellate
     court generally review appeals from the county court for error appearing on
     the record.
 3.	 Judgments: Appeal and Error. When reviewing a judgment for errors appearing
     on the record, an appellate court’s inquiry is whether the decision conforms to
     the law, is supported by competent evidence, and is neither arbitrary, capricious,
     nor unreasonable.
 4.	 Criminal Law: Courts: Appeal and Error. When deciding appeals from crimi-
     nal convictions in county court, an appellate court applies the same standards
     of review that it applies to decide appeals from criminal convictions in dis-
     trict court.
 5.	 Constitutional Law: Search and Seizure: Motions to Suppress: Appeal and
     Error. In reviewing a trial court’s ruling on a motion to suppress based on a
     claimed violation of the Fourth Amendment, an appellate court applies a two-part
     standard of review. Regarding historical facts, an appellate court reviews the trial
     court’s findings for clear error, but whether those facts trigger or violate Fourth
     Amendment protections is a question of law that an appellate court reviews inde-
     pendently of the trial court’s determination.
 6.	 Constitutional Law: Investigative Stops: Appeal and Error. An appellate court
     reviews de novo the determination that the community caretaking exception to
     the Fourth Amendment applied.
            Decisions      of the   Nebraska Court of Appeals
	                                 STATE v. ROHDE	927
	                              Cite as 22 Neb. Ct. App. 926

 7.	 Constitutional Law: Search and Seizure: Investigative Stops: Arrests:
     Probable Cause. The Fourth Amendment guarantees the right to be free of
     unreasonable search and seizure. This guarantee requires that an arrest be based
     on probable cause and limits investigatory stops to those made upon an articu-
     lable suspicion of criminal activity.
 8.	 Criminal Law: Investigative Stops: Motor Vehicles: Police Officers and
     Sheriffs. A traffic stop requires only that the stopping officer have specific and
     articulable facts sufficient to give rise to a reasonable suspicion that a person has
     committed or is committing a crime.
 9.	 Investigative Stops: Police Officers and Sheriffs: Probable Cause. In deter-
     mining whether there is reasonable suspicion for an officer to make an investiga-
     tory stop, the totality of the circumstances must be taken into account.
10.	 Constitutional Law: Police Officers and Sheriffs: Investigative Stops. The
     community caretaking exception to the Fourth Amendment recognizes that local
     police officers, unlike federal officers, frequently investigate vehicle accidents
     in which there is no claim of criminal liability and engage in what, for want
     of a better term, may be described as community caretaking functions, totally
     divorced from the detection, investigation, or acquisition of evidence relating to
     the violation of a criminal statute.
11.	 Constitutional Law: Investigative Stops. The community caretaking exception
     to the Fourth Amendment should be narrowly and carefully applied in order to
     prevent its abuse.
12.	 Constitutional Law: Police Officers and Sheriffs: Investigative Stops:
     Probable Cause. In determining whether the community caretaking exception to
     the Fourth Amendment applies, a court should assess the totality of the circum-
     stances surrounding the stop, including all of the objective observations and con-
     siderations, as well as the suspicion drawn by a trained and experienced police
     officer by inference and deduction.
13.	 Constitutional Law: Investigative Stops: Motor Vehicles. The community
     caretaking exception to the Fourth Amendment is equally applicable to drivers
     and passengers or occupants of a vehicle.

   Appeal from the District Court for Buffalo County, William
T. Wright, Judge, on appeal thereto from the County Court for
Buffalo County, Gerald R. Jorgensen, Jr., Judge. Judgment of
District Court affirmed.

   David W. Jorgensen, of Nye, Hervert, Jorgensen & Watson,
P.C., for appellant.

  Jon Bruning, Attorney General, and Melissa R. Vincent for
appellee.

    Moore, Chief Judge, and Inbody and Pirtle, Judges.
   Decisions of the Nebraska Court of Appeals
928	22 NEBRASKA APPELLATE REPORTS



  Inbody, Judge.
                      I. INTRODUCTION
   Joshua D. Rohde appeals the Buffalo County District Court’s
affirmance of his conviction for driving under the influence
of alcohol, first offense. He contends that the district court
erred in affirming the county court’s denial of his motion to
suppress, because the initial stop of his vehicle violated his
constitutional rights, and that there was no reason to believe
an emergency situation existed or exigent circumstances justi-
fied stopping his vehicle pursuant to the community caretak-
ing exception to the Fourth Amendment.

                  II. STATEMENT OF FACTS
   At approximately 1:45 a.m. on March 16, 2013, Kearney
police officer Brad Butler observed a dark-colored Ford
Explorer with a female passenger with her head and part of
her torso “sticking out of the moonroof of the vehicle.” The
female passenger was waving her arms, but Butler could not
tell what she was waving at or what she was intending to
wave at. Butler did not know if she was trying to wave him
down, but there was no other traffic in the area. Butler turned
his police cruiser around, activated its emergency lights, and
conducted a stop of the vehicle for the reason that he felt
that the conduct of the female passenger was both unsafe and
illegal. Prior to the stop of the vehicle, there was no indica-
tion that it was exceeding the speed limit, and the vehicle
had its headlights on. Butler made contact with both Rohde,
who was driving the vehicle, and the female passenger of the
vehicle, neither of whom indicated that they were in need of
assistance. Upon further investigation, Butler arrested Rohde
for driving under the influence of alcohol. Rohde was charged
in Buffalo County Court with driving under the influence,
first offense.
   On April 5, 2013, Rohde filed a motion to suppress all
of the evidence obtained for the reason that the initial stop
was not based upon probable cause. He further moved to
suppress any statements made by him while in custody and
before Miranda warnings were given, in violation of his Fifth
        Decisions   of the  Nebraska Court of Appeals
	                         STATE v. ROHDE	929
	                      Cite as 22 Neb. Ct. App. 926

Amendment right against self-incrimination. Finally, he moved
to suppress the results of the chemical test of his blood for the
reason that there was no probable cause to request such test,
in violation of his constitutional rights and Neb. Rev. Stat.
§ 60-6,107 (Reissue 2010).
   A suppression hearing was held on July 10, 2013. Butler
testified to the facts as previously set forth. Rohde testified
in his defense that he was driving a Ford Explorer at around
1:45 a.m. on March 16, 2013, at which point in time a female
passenger stood up and extended part of her body through
the “sunroof” for about 2 seconds. Rohde testified that the
female passenger was standing on the floor of the vehicle and
that he could feel her slightly lean against his arm. Rohde
testified that at the time, he was driving about 35 to 40 miles
per hour.
   The county court denied Rohde’s motion to suppress, find-
ing that the stop was justified based upon the “general nature
of checking welfare” and that “the officer would be remiss in
not stopping and finding out what’s going on.” The county
court also reasoned that it is “reasonable to assume that some-
body could have been trying to signal [the officer] and then got
pulled back into the car by their abductor.”
   A stipulated trial was held on August 13, 2013, with Rohde
preserving the issues raised in his motion to suppress. The par-
ties stipulated that Rohde’s blood was tested on March 22 for
alcohol content, which test showed an alcohol content of .15
grams of alcohol per 100 milliliters of his blood, and also that
the blood sample was sent to a forensic laboratory in Omaha,
Nebraska, on May 20 to be tested for alcohol content and that
said test showed an alcohol content of .15 grams of alcohol per
100 milliliters of his blood.
   The county court found Rohde guilty of the charged offense
and, thereafter, sentenced Rohde to 9 months’ probation, a
driver’s license suspension of 60 days, a $500 fine, and other
conditions. Rohde timely appealed his conviction and sen-
tence to the Buffalo County District Court. The district court
affirmed Rohde’s conviction and sentence, finding that the
community caretaking exception applied to justify the stop of
   Decisions of the Nebraska Court of Appeals
930	22 NEBRASKA APPELLATE REPORTS



Rohde’s vehicle in that the circumstances of a female passen-
ger “protrud[ing] the upper half of her body through a moon-
roof or sunroof [of a vehicle] and wav[ing] momentarily” as
an officer passed were at least sufficient to suggest an effort
by an occupant of the vehicle to wave down a police officer,
which effort was thwarted when she was almost immediately
pulled back into the vehicle. These circumstances are sufficient
to create a concern for the welfare of the female passenger.
Further, the district court noted that “the simple fact that an
occupant of the vehicle is protruding, even momentarily, half
of her body through the roof of a vehicle traveling at 35 to 40
miles per hour creates a significant enough safety concern that
an inquiry as to the welfare [of the occupant] is appropriate.”
Rohde has timely appealed to this court.

                III. ASSIGNMENTS OF ERROR
   On appeal, Rohde’s assignments of error, consolidated and
restated, are that the district court erred in affirming the county
court’s denial of his motion to suppress because the initial stop
of his vehicle violated his constitutional rights and because
there was no reason to believe that an emergency situation
existed or that exigent circumstances justified stopping his
vehicle pursuant to the community caretaking exception.

                 IV. STANDARD OF REVIEW
   [1-3] In an appeal of a criminal case from the county court,
the district court acts as an intermediate court of appeals, and
its review is limited to an examination of the record for error or
abuse of discretion. State v. Piper, 289 Neb. 364, 855 N.W.2d
1 (2014); State v. McCave, 282 Neb. 500, 805 N.W.2d 290
(2011). Both the district court and a higher appellate court gen-
erally review appeals from the county court for error appearing
on the record. State v. Piper, supra; State v. McCave, supra.
When reviewing a judgment for errors appearing on the record,
an appellate court’s inquiry is whether the decision conforms
to the law, is supported by competent evidence, and is neither
arbitrary, capricious, nor unreasonable. State v. Piper, supra;
State v. McCave, supra.
        Decisions   of the  Nebraska Court of Appeals
	                         STATE v. ROHDE	931
	                      Cite as 22 Neb. Ct. App. 926

   [4-6] When deciding appeals from criminal convictions in
county court, we apply the same standards of review that we
apply to decide appeals from criminal convictions in district
court. State v. Avey, 288 Neb. 233, 846 N.W.2d 662 (2014);
State v. McCave, supra. In reviewing a trial court’s ruling on a
motion to suppress based on a claimed violation of the Fourth
Amendment, an appellate court applies a two-part standard of
review. State v. Piper, supra; State v. Matit, 288 Neb. 163, 846
N.W.2d 232 (2014). Regarding historical facts, we review the
trial court’s findings for clear error, but whether those facts
trigger or violate Fourth Amendment protections is a question
of law that we review independently of the trial court’s deter-
mination. State v. Piper, supra; State v. Matit, supra. Likewise,
we review de novo the determination that the community care-
taking exception applied. See State v. Bakewell, 273 Neb. 372,
730 N.W.2d 335 (2007).
                           V. ANALYSIS
                     1. R easonable Suspicion
   Rohde claims that prior to the stop of his vehicle, Butler
lacked reasonable suspicion to believe that Rohde was involved
in criminal activity.
   [7-9] The Fourth Amendment guarantees the right to be
free of unreasonable search and seizure. State v. Bol, 288
Neb. 144, 846 N.W.2d 241 (2014). This guarantee requires
that an arrest be based on probable cause and limits inves-
tigatory stops to those made upon an articulable suspicion
of criminal activity. Id. A traffic stop requires only that the
stopping officer have specific and articulable facts sufficient
to give rise to a reasonable suspicion that a person has com-
mitted or is committing a crime. Id. In determining whether
there is reasonable suspicion for an officer to make an inves-
tigatory stop, the totality of the circumstances must be taken
into account. Id.
   In the instant case, there was no evidence of speeding,
weaving, or other traffic infraction justifying a stop of Rohde’s
vehicle; nor was there any evidence that Rohde or his pas-
senger had committed or was committing a crime other than
   Decisions of the Nebraska Court of Appeals
932	22 NEBRASKA APPELLATE REPORTS



the possible commission of a seatbelt offense, for which
­enforcement can only be accomplished as a secondary action
 and is not justification for the stop of Rohde’s vehicle. See
 Neb. Rev. Stat. §§ 60-6,270 and 60-6,271 (Reissue 2010).
 Thus, we must consider whether the community caretaking
 exception was applicable to this case.

              2. Community Caretaking Exception
   We next address Rohde’s claim that the district court erred
in affirming the county court’s finding that the community
caretaking exception applied in this case. He contends that
the community caretaking exception has not been applied in
Nebraska to justify the stop of a vehicle where the person in
need of the “care” is a passenger, not the driver. Further, he
contends that even if this court does find that the community
caretaking exception is applicable to passengers, the circum-
stances in the instant case did not justify its use, because the
evidence did not show that the passenger in this case demon-
strated a need for any kind of assistance or care.
   [10,11] The Nebraska Supreme Court adopted the commu-
nity caretaking exception to the Fourth Amendment in State v.
Bakewell, 273 Neb. 372, 730 N.W.2d 335 (2007). The excep-
tion recognizes that
      “[l]ocal police officers, unlike federal officers, frequently
      investigate vehicle accidents in which there is no claim of
      criminal liability and engage in what, for want of a better
      term, may be described as community caretaking func-
      tions, totally divorced from the detection, investigation,
      or acquisition of evidence relating to the violation of a
      criminal statute.”
Id. at 376, 730 N.W.2d at 338, quoting Cady v. Dombrowski,
413 U.S. 433, 93 S. Ct. 2523, 37 L. Ed. 2d 706 (1973). The
exception should be narrowly and carefully applied in order to
prevent its abuse. State v. Bakewell, supra.
   [12] In determining whether the community caretaking
exception to the Fourth Amendment applies, a court should
assess the totality of the circumstances surrounding the stop,
including all of the objective observations and considerations,
        Decisions   of the  Nebraska Court of Appeals
	                         STATE v. ROHDE	933
	                      Cite as 22 Neb. Ct. App. 926

as well as the suspicion drawn by a trained and experi-
enced police officer by inference and deduction. State v.
Bakewell, supra; State v. Smith, 4 Neb. Ct. App. 219, 540 N.W.2d
374 (1995).

                 (a) Application of Community
                      Caretaking Exception
                          in Nebraska
   The community caretaking exception has been considered
in a limited number of reported appellate cases in Nebraska.
The community caretaking exception was found to apply in
two cases, one case in which the vehicle was being driven in
an erratic manner, State v. Bakewell, supra, and one in which
the vehicle was stopped in traffic, State v. Smith, supra. The
community caretaking exception was considered, and found
not to apply, in two other cases: State v. Moser, 20 Neb. Ct. App.
209, 822 N.W.2d 424 (2012) (in postconviction proceeding
alleging ineffective assistance of counsel for failing to file
motion to suppress, where vehicle was stopped because of
shattered windshield, community caretaking exception did not
apply, there having been no evidence that vehicle had recently
been involved in accident and no sense of urgency to check on
welfare of driver), and State v. Scovill, 9 Neb. Ct. App. 118, 608
N.W.2d 623 (2000) (officer’s search of glove box of car fol-
lowing one-vehicle accident was not justified by community
caretaking exception).
   In State v. Bakewell, supra, the officer observed a vehicle
traveling on a highway at 3:15 a.m. where there was little or
no other traffic present. The vehicle stopped or slowed con-
siderably five times within approximately 90 seconds, with
the vehicle eventually pulling off onto the shoulder of the
road. The Nebraska Supreme Court found that considering
the totality of the circumstances, it was reasonable for the
officer to conclude that the driver was lost or that something
was wrong with the driver, with his vehicle, or inside the
vehicle, and because of the early hour of the morning, it was
reasonable for the officer to assume that his assistance might
be welcomed. Thus, under the court’s de novo review of the
   Decisions of the Nebraska Court of Appeals
934	22 NEBRASKA APPELLATE REPORTS



record, the Supreme Court concluded that the officer’s actions
in approaching the vehicle fell within the community caretak-
ing exception.
   In State v. Smith, supra, an officer observed a pickup in an
intersection, which pickup had not moved for several min-
utes. The officer pulled up behind the pickup and observed
that the brake lights were on and that there was no activ-
ity in the pickup. The officer was justified in believing that
an exigent circumstance might exist and had good reason
to make contact with the driver and to provide the driver
aid, if necessary. Thus, the community caretaking exception
was applicable.
   In both of these cases where the community caretaking
exception was applied, the individual potentially requiring
assistance was the driver. Nebraska case law has not addressed
a situation like that presented in the instant case, where the
individual potentially requiring assistance is a passenger or
occupant in the vehicle.
   Rohde argues that since Nebraska has applied the commu-
nity caretaking exception only when the individual requiring
assistance was the driver of the vehicle, there is a question
as to whether the community caretaking exception applies
to a passenger in a vehicle. This question is an issue of first
impression in Nebraska. Thus, we turn to other jurisdictions
for guidance.

             (b) Community Caretaking Exception
                    Applied to Occupants in
                       Other Jurisdictions
   Several states have had the opportunity to consider whether
the community caretaking exception applies to passengers, or
occupants, in a vehicle. We review two cases where courts have
determined that the community caretaking exception applied
to justify a stop where the individual potentially requiring
assistance was a passenger or occupant in the vehicle, State v.
Crawford, 659 N.W.2d 537 (Iowa 2003), and State v. Moore,
129 Wash. App. 870, 120 P.3d 635 (2005).
        Decisions   of the  Nebraska Court of Appeals
	                         STATE v. ROHDE	935
	                      Cite as 22 Neb. Ct. App. 926

                   (i) Cases Where Community
                  Caretaking Exception Applied
                           to Justify Stop
                        a. State v. Crawford
   For example, in State v. Crawford, 659 N.W.2d at 543,
the Iowa Supreme Court held that the stop of the defendant’s
flatbed truck was reasonable under the community caretaking
exception to the warrant requirement where, at the time the
officer stopped the defendant’s truck, the officer had received
a report that a male subject had taken “‘some pills,’” was agi-
tated and physically aggressive to a woman in her apartment,
then had abruptly left in a flatbed truck; the officer did not
know if the male subject was driving the truck; and the offi-
cer did no more than was necessary to determine whether the
male subject, who was the defendant’s passenger, was in need
of assistance.
   The Iowa Supreme Court noted that in determining the
applicability of the community caretaking exception, “a court
determines reasonableness by balancing the public need and
interest furthered by the police conduct against the degree and
nature of the intrusion upon the privacy of the citizen.” Id. at
542. “This balancing requirement to determine reasonableness
requires an objective analysis of the circumstances confronting
the police officer: Under the circumstances, would a reason-
able person have thought an emergency existed?” Id. In order
to establish “‘reasonableness,’” the burden falls on the state to
show “‘specific and articulable facts’” indicating that the offi-
cer’s actions were proper. Id. Additionally, “‘the scope of the
entry and search “must be limited to the justification thereof,
and the officer may not do more than is reasonably necessary
to determine whether a person is in need of assistance, and to
provide that assistance.”’” Id., quoting State v. Carlson, 548
N.W.2d 138 (Iowa 1996).

                      b. State v. Moore
  In another case finding that the community caretaking
exception applied to justify a stop, the Washington Court of
   Decisions of the Nebraska Court of Appeals
936	22 NEBRASKA APPELLATE REPORTS



Appeals found that a police officer’s initial stop of an auto-
mobile that was registered to an owner who was reported
as “‘missing/endangered’” was justified under the commu-
nity caretaking exception to determine if the person reported
as missing/endangered was in the car. State v. Moore, 129
Wash. App. 870, 874, 120 P.3d 635, 637 (2005). The missing/­
endangered listing did not provide a physical description of
the owner of the vehicle. During the officer’s brief detention
of the vehicle’s driver and passengers, the officer was unable
to fully dispel her concern whether any passenger was the
person reported as missing/endangered. In order to do so, the
officer asked each of the occupants of the vehicle for identifi-
cation. The officer’s interaction with the defendant, who was
one of the passengers, indicated that he was the subject of an
outstanding felony warrant. The court determined that the brief
detention and police interaction with the defendant were also
valid based upon the community caretaking exception.
   The Washington Court of Appeals noted that in determining
the reasonableness of the police intrusion, the court considers
the totality of the circumstances. State v. Moore, supra. The
court further stated that
      [w]hether a stop [made pursuant to the] “community
      caretaking” [exception] is “reasonable” requires balanc-
      ing “the competing interests involved in light of all the
      surrounding facts and circumstances,” particularly the
      “individual’s interest in freedom from police interference
      against the public’s interest in having the police perform
      a ‘community caretaking function.’”
Id. at 880, 120 P.3d at 640, quoting State v. Acrey, 148 Wash.
2d 738, 64 P.3d 594 (2003). The court noted that when “‘an
officer believes in good faith that someone’s health or safety
may be endangered . . . public policy does not demand that
the officer delay any attempt to determine if assistance is
needed and offer assistance while a warrant is obtained.’”
State v. Moore, 129 Wash. App. at 881, 120 P.3d at 640, quot-
ing State v. Gocken, 71 Wash. App. 267, 857 P.2d 1074 (1993).
Further, “‘the officer could be considered derelict by not act-
ing promptly to ascertain if someone needed help.’” State v.
Moore, 129 Wash. App. at 881, 120 P.3d at 640 (emphasis
        Decisions   of the  Nebraska Court of Appeals
	                         STATE v. ROHDE	937
	                      Cite as 22 Neb. Ct. App. 926

in original), quoting State v. Gocken, supra. However, a stop
initiated pursuant to the community caretaking exception must
end when the reasons for initiating the encounter are fully dis-
pelled. State v. Moore, supra.
            (ii) Cases Where Community Caretaking
                    Exception Did Not Apply
                         to Justify Stop
   In other cases, courts have recognized the community care-
taking exception and analyzed the exception in reference to
a passenger or occupant in a vehicle, but have found that the
particular facts of the case did not support application of the
community caretaking exception.
                         a. Wright v. State
   In Wright v. State, 7 S.W.3d 148, 151 (Tex. Crim. App.
1999), the Texas Court of Criminal Appeals recognized the
community caretaking exception and noted that the excep-
tion allows police officers, as part of their duty to “‘serve and
protect,’” to stop or temporarily detain an individual whom a
reasonable person—given the totality of the circumstances—
would believe is in need of help. In determining whether an
officer acted reasonably in stopping an individual to render
assistance, Texas courts consider these nonexclusive factors, in
light of the facts available to the officer when he conducts the
stop of the defend­ant: (1) the nature and level of the distress
exhibited by the individual; (2) the location of the individual;
(3) whether or not the individual was alone, had access to
assistance independent of that offered by the officer, or both;
and (4) to what extent the individual—if not assisted—pre-
sented a danger to himself or others. Id. On remand, the inter-
mediate appellate court applied these four factors and found
that the exception did not apply where a deputy stopped a car
on a highway at 4 a.m. in order to make sure that a passenger
was all right after he saw the rear passenger lean out an open
window and vomit. The appellate court found that the deputy
did not act reasonably in stopping the vehicle, because the pas-
senger was
      in the rear seat of a car that was being driven in a lawful
      manner on a public highway. [The passenger] appeared
   Decisions of the Nebraska Court of Appeals
938	22 NEBRASKA APPELLATE REPORTS



    to be having some gastric distress, but in addition to
    the driver, the other passenger in the car could have
    aided and assisted [him]. Nothing indicated that [the
    passenger’s] condition was any more serious than an
    upset stomach.
Wright v. State, 18 S.W.3d 245, 247 (Tex. App. 2000).

                        b. Andrews v. State
   Similarly, in Andrews v. State, 79 S.W.3d 649 (Tex. App.
2002), the Texas Court of Appeals found that a stop was
not justified by the community caretaking exception where
a trooper saw the defendant’s car pull off to the shoulder of
the interstate at 1 a.m. and saw a passenger lean through an
open passenger door and appear to vomit. After the passenger
shut her door, the defendant began to drive away. The trooper
stopped the defendant’s car “‘to make sure everything was
okay.’” Id. at 650. The Texas court noted that although the stop
occurred in a location that was on a somewhat isolated section
of interstate and the passenger appeared to be having some gas-
tric distress, the driver could have aided the passenger, neither
of the car’s occupants indicated that they needed assistance,
and nothing supported a reasonable belief that the passenger
was a danger to herself or others.

                        c. Gibson v. State
   Another Texas case which considered the applicability of
the community caretaking exception and applied the four non-
exclusive factors set forth in the successive opinions in Wright
v. State, supra, for courts to consider in determining whether
an officer acted reasonably in stopping an individual to ren-
der assistance is Gibson v. State, 253 S.W.3d 709 (Tex. App.
2007). Therein, a mother who was concerned that her 15-year-
old daughter, C.W., had not returned home by 11:15 p.m. from
a football game contacted police, told them that C.W. had left
the game at 10:20 p.m. with the defendant and might be in a
blue 1989 “‘Pontiac Oldsmobile [sic],’” and gave officers the
license plate number. Id. at 712. At approximately 11:45 p.m.,
an officer spotted a vehicle matching the description given
by C.W.’s mother. Although the officer could not identify the
        Decisions   of the  Nebraska Court of Appeals
	                         STATE v. ROHDE	939
	                      Cite as 22 Neb. Ct. App. 926

vehicle’s occupants or tell how many occupants were in the
vehicle, he conducted a stop of the vehicle and located C.W.
as a passenger.
   In applying the four factors, the Gibson court noted that the
first and most important factor to be considered is the nature
and level of the distress exhibited by the individual. Although
this first factor is entitled to the greatest weight, it is not
always dispositive. Id. The three remaining factors—the loca-
tion of the individual in distress, whether the individual was
alone or had access to assistance other than that offered by the
officer, and the extent to which the individual, if not assisted,
posed a danger to himself or others—help to give more defi-
nition to the first factor and may reveal a particular level of
distress is more or less serious depending on the presence or
absence of these factors. Id.
   In applying the first factor, the court determined that the
evidence was insufficient to establish that C.W. exhibited
a nature and level of distress sufficient to independently
justify the stop of the defendant’s vehicle as an objectively
reasonable exercise of the community caretaking function,
because the only evidence of the nature and level of C.W.’s
distress at the time the defendant’s vehicle was stopped was
that C.W. was no more than 11⁄2 hours late and that for some
unstated reason, C.W.’s mother did not want her in a vehicle
with the defendant. Further, the second factor, location of the
individual in distress, mitigated against C.W.’s being in suf-
ficient distress to justify the stop, because the officer stopped
the defendant’s vehicle a couple of houses away from C.W.’s
home, the proximity of which reasonably implies that the
defendant was in the process of taking C.W. home at the time
of the stop. The third factor, whether the individual in distress
was alone or had access to assistance other than that offered
by the officer, did not support the stop because the officer
could not identify any of the individuals in the defendant’s
vehicle or the number of individuals in the vehicle. The fourth
factor, the extent to which the individual in distress, if not
assisted, posed a danger to himself or others, also weighed
against the stop, because there was no evidence that C.W. was
placed in danger by getting a ride home from the defendant.
   Decisions of the Nebraska Court of Appeals
940	22 NEBRASKA APPELLATE REPORTS



Thus, the court found, after considering all of the factors in
light of the totality of the circumstances, that the evidence
failed to establish that the stop of the defendant’s vehicle
was objectively reasonable under the community caretaking
exception. Id.
                      d. People v. Madrid
   The California Court of Appeal held that the community
caretaking exception did not apply to a situation where an
officer conducted a stop of a vehicle because he believed a
passenger might be ill. People v. Madrid, 168 Cal. App. 4th
1050, 85 Cal. Rptr. 3d 900 (2008). The only facts articulated
by the officer as grounds for the vehicle stop were that the pas-
senger had walked to the vehicle with an unsteady gait, at one
point using a nearby shopping cart to steady himself to avoid
falling, and appeared to be sweating. However, the passenger
was able to walk 50 feet to the appellant’s vehicle and get into
the passenger seat without assistance; if the passenger needed
assistance, the appellant could have provided that assistance;
and neither the passenger nor the driver indicated that they
were in need of additional help. Nothing about the position
and location of the passenger, i.e., sitting in the passenger seat
of a vehicle being driven lawfully through a shopping center
parking lot, suggested that the passenger was in need of addi-
tional assistance, and the facts did not support a reasonable
conclusion that the passenger presented a danger to himself
or others.
   The court articulated that the appropriate standard under
the community caretaking exception is one of reasonableness:
“‘Given the known facts, would a prudent and reasonable
officer have perceived a need to act in the proper discharge
of his or her community caretaking functions?’” People v.
Madrid, 168 Cal. App. 4th at 1056, 85 Cal. Rptr. 3d at 905,
quoting People v. Ray, 21 Cal. 4th 464, 981 P.2d 928, 88 Cal.
Rptr. 2d 1 (1999). In a determination whether an officer acted
reasonably, the officer must be able to point to specific and
articulable facts from which he concluded that his action was
necessary. People v. Madrid, supra. Stated another way, the
community caretaking exception applies when police officers
        Decisions   of the  Nebraska Court of Appeals
	                         STATE v. ROHDE	941
	                      Cite as 22 Neb. Ct. App. 926

“‘acted reasonably to protect the safety and security of persons
and property[,]’ . . . that is, when ‘a prudent and reasonable
officer [would] have perceived a need to act in the proper dis-
charge of his or her community caretaking functions.’” People
v. Madrid, 168 Cal. App. 4th at 1058, 85 Cal. Rptr. 3d at 906,
quoting People v. Ray, supra.

                         e. Lewis v. State
   In Lewis v. State, 398 Md. 349, 353, 920 A.2d 1080, 1082
(2007), while out looking for a rape suspect described in a
“‘flyer,’” officers stopped a sport utility vehicle after they
observed the vehicle parked on the side of the road with a
male driver and a woman passenger who started “acting nerv­
ously, abruptly pushing their hands down under the vehicle’s
console.” Although the State argued that the stop was justified
under the community caretaking exception to protect the gen-
eral public because police were looking for a suspect wanted
in connection with a rape and to protect the female passenger
because the officer thought a rape could be in progress, the
appellate court agreed with the suppression hearing judge’s
assessment that “‘there was utterly no evidence whatsoever or
no reason to think there was any possible attempted rape going
on.’” Id. at 373, 920 A.2d at 1094. The appellate court noted
that the parties disagreed on whether Maryland had recognized
the community caretaking exception, but regardless of whether
the exception had been recognized or not, the exception was
not applicable under the facts of the case.

                         f. Other Cases
   In State v. Lackey, 137 N.M. 296, 110 P.3d 512 (N.M.
App. 2005), the New Mexico Court of Appeals found that
an officer’s stop of a vehicle in which the defendant was
a passenger was not justified by the community caretaking
exception where the vehicle slowly drove past the scene of an
accident two times, because there was no specific articulable
safety concern about the defendant or the vehicle in which he
was riding.
   In Majors v. State, 70 So. 3d 655 (Fla. App. 2011), a bank
manager notified police that a customer was acting strangely,
   Decisions of the Nebraska Court of Appeals
942	22 NEBRASKA APPELLATE REPORTS



attempting to withdraw a large amount of money, and wanted
the check made payable to the driver of a vehicle parked out-
side the bank and that the customer kept going back and forth
between the vehicle and the bank. The Florida District Court
of Appeal held that the community caretaking exception did
not apply to justify the stop because, if the officers intended
to stop the vehicle to check on the safety of its occupants or
any person its occupants may have been threatening, the stop
would have been based on sheer speculation, rather than articu-
lable facts related to public safety.

                 (c) Application to Instant Case
    [13] As the aforementioned cases establish, it is accepted in
other jurisdictions that the community caretaking exception is
equally applicable to drivers and passengers or occupants of a
vehicle. We now hold that in Nebraska, the community care-
taking exception is likewise equally applicable to drivers and
passengers or occupants of a vehicle. Having found that the
community caretaking exception applies to passengers, we now
proceed to consider whether the exception is applicable to the
facts of the instant case.
    In the instant case, Butler observed a female passenger
lift “the upper half of her body through [the] moon-roof” of
Rohde’s vehicle and briefly wave both of her arms before
disappearing back into the vehicle. It was approximately
1:45 a.m., and there was no other traffic in the area. Butler
could reasonably have concluded that there was a high level
of distress being displayed by the female passenger, that she
was attempting to flag him down to obtain his assistance, and
that she was pulled back into the vehicle by the driver. Under
these circumstances, the nature and level of distress exhib-
ited here by the female passenger were such as to, and high
enough to, necessitate an investigation. Other factors—loca-
tion, access to assistance, and the extent to which she would,
without assist­ance, present a danger to others—also support
the reasonableness of Butler’s actions. The passenger’s action
of waving, which a reasonable person could interpret as an
attempt to flag Butler down for assistance, indicated a high
level of distress signifying that the passenger may have been
        Decisions   of the  Nebraska Court of Appeals
	                         STATE v. ROHDE	943
	                      Cite as 22 Neb. Ct. App. 926

in danger. Butler had no way of determining whether or not
the passenger was in need of assistance without conducting
a stop of Rohde’s vehicle, and he was not required to delay
an attempt to determine if assistance was needed in order to
obtain a warrant and, in fact, could have been considered der-
elict had he failed to act promptly to ascertain if the passenger
was in need of assist­ance. See State v. Moore, 129 Wash. App.
870, 120 P.3d 635 (2005). Thus, considering the totality of
the circumstances surrounding the stop, it was reasonable for
Butler to stop Rohde’s vehicle to determine if his female pas-
senger was in need of assistance and the community caretak-
ing exception justified the stop of Rohde’s vehicle.
                     VI. CONCLUSION
  In sum, having determined that the community caretaking
exception also applies to passengers or occupants in a vehicle
and that it applied in the instant case to justify the stop of
Rohde’s vehicle to check on the welfare of the female passen-
ger, we affirm Rohde’s conviction and sentence.
                                                   Affirmed.